TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00374-CV



                                   Scott Dupuie, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. D-1-FM-09-005485, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Scott Dupuie has filed a motion requesting that this appeal be dismissed.

See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                        _____________________________________________

                                        Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: September 10, 2010